DETAILED ACTION
Status of the Claims
1.	Claims 1-3, 5, 7, 9-13, 15, 17, 19 and 20 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Wang et al. teach electrochemical cell comprising body 40, insert 38 of conductive material, insert 38 is located in an opening 42 at the end of the body 40 to expose the insert 38 and held within body 40, the insert 38 is press fitted into the body and the opening is same shape as that of insert and the insert is located within the opening at the end of body (Fig 2 and [0042]). Wang et al. do not teach the opening is cone shaped having first portion and a second portion wider than the first portion and forming a seal between the electrode and sensor housing thereby creating separation between the active portion of the electrode and a signal conduction portion of the electrode. 
Cited prior art, Benton et al. teach pH sensor comprising outer tubular housing 118, electrode is located within the tubular housing within an end opening 121 of conical shape, ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening (col. 7. ll. 35-51 and col. 8, ll. 1-9). Benton et al. do not teach the electrode is press fitter into the housing within an end opening. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759